Opinion by
Mr. Justice McGowan,
Defendant Davis made an assignment for the benefit of his creditors. Subsequently, upon the application of a creditor in supplementary proceedings, the plaintiff was appointed receiver, and as such brought this action to have the assignment vacated, upon the grounds that there was a preference, in that the assignment provided for a fee to be first paid the counsel who prepared the instrument; that the assignor had concealed a portion of his estate, pretending that it was his wife’s property; and that the assignment was pretensive, illegal, and void. Davis, his wife, the assignee, and the agent for creditors, defendants, demurred orally upon the ground that the complaint did not state facts sufficient to constitute a cause of action. The Circuit Judge (Kershaw) refused the demurrer, holding that the counsel fee was not an illegal preference, and that the concealment of property was no ground for vacating the assignment, but that the other charges of the complaint made a cause of action. On appeal these rulings were sustained.
Judgment affirmed.